





CITATION:
Lipischak v. Ross, 2011 ONCA 634



DATE: 20111011



DOCKET: C52464



COURT OF APPEAL FOR ONTARIO



Feldman, MacPherson and Simmons JJ.A.



BETWEEN



Frank Lipischak and Dolores Lipischak



Plaintiffs (Respondents)



and



Diana DeWolf and Joe Russ



Defendants (Appellants)



James K. Ball, for the appellants



Allan Rouben and  for the respondents



Heard and released orally: October 3, 2011



On appeal from the judgment of Justice Anthony E. Cusinato of
          the Superior Court of Justice, dated June 25, 2010, at Windsor.



ENDORSEMENT



[1]

The appellants Ms. DeWolf and Mr. Russ appeal from the judgment of
    Justice Cusinato of the Superior Court of Justice, dated June 25, 2010,
    determining that Ms. DeWolfs title to two strips of land between the
    parties adjoining properties was extinguished by the respondents adverse
    possession and ordering general, special, and punitive damages against the
    appellants on account of trespass.

[2]

The trial lasted 11 days, following which the trial judge made his
    findings of fact and legal conclusions in reasons that included 102 paragraphs.
    Importantly, he found that both the chain link fence and the sidewalk between
    the two houses were constructed by the respondents based on a mutual mistake by
    themselves and their neighbours at the relevant time (predecessors in title of
    the appellants), as to the exact location of the property line. Based on those
    findings, he concluded that the doctrine of adverse possession applied. We see
    no basis to interfere with his findings, or with his decision in relation to
    damages for trespass.

[3]

That said, the finding of adverse possession was made without involving
    the appellants mortgagee as party to the action. The order will also affect
    the overhang of the roof and eavestrough of the appellants property over the
    sidewalk. In respect of the latter issue, the respondents have agreed to grant
    the appellants a permanent easement for the current roof and eaves configuration
    over the sidewalk. That easement will include the right to walk on the sidewalk
    in order to access the roof and the back of the house.

[4]

With respect to the bank mortgagee, that partys permission will have to
    be sought before the title can be amended in accordance with para. 2 of the judgment.
    If there is any difficulty in that regard, a motion may be brought before a
    judge of the Superior Court in Windsor.

[5]

The appellants also seek leave to appeal the order as to costs on the
    basis that the amount ordered was disproportionate to the claim in issue.
    Although the amount ordered was high, the trial judge gave careful
    consideration and full reasons for his order. Leave to appeal costs is denied.

[6]

In the result, the appeal is dismissed with costs fixed at $20,000,
    inclusive of disbursements and H.S.T.

Signed:           K. Feldman J.A.

J. C. MacPherson
    J.A.

Janet Simmons J.A.


